Citation Nr: 0311976	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-09 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for dizziness with 
blackouts.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from April 1946 to March 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a remand of the United States Court of 
Appeals for Veterans Claims by Order dated February 20, 2001.  
This matter was originally on appeal from an October 1996 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Los Angeles, California and a July 
1999 decision of the Board.  

By a June 2002 decision, the Board determined that the 
veteran had submitted new and material evidence to reopen his 
claims of entitlement to service connection for dizziness 
with blackouts and back disorder.  The Board deferred 
disposition of the merits of the veteran's claims until 
additional development was completed.  The Board developed 
the case for examinations to determine the etiology of the 
veteran's dizzy spells with blackouts and back disorder.  38 
U.S.C.A. § 5103A(d) (West 2002).  In correspondence dated in 
April 2003, the Board notified the veteran that the Board had 
obtained the results of the examinations conducted in 
November 2002 and January 2003.  The Board provided the 
veteran with a copy of the reports on the examinations.  


REMAND

After a preliminary review of the record, the Board notes 
that the time for submitting additional evidence or argument 
in response to the new evidence has not expired.  The RO must 
afford the veteran and his representative the opportunity to 
submit such evidence within the time prescribed.

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit further held that 38 
C.F.R. § 19.9(a)(2)(ii) was invalid because, in providing 
only 30 days for an appellant to respond to a notice from the 
Board that information or evidence is needed from the 
appellant, it violated the provision, contained in 38 
U.S.C.A. § 5103 (West 2002), of a one-year period in which to 
respond to such a request.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran and 
his representative the opportunity to 
submit additional evidence or argument in 
response to the new evidence obtained by 
the Board within the time prescribed.  

2.  The RO must provide the veteran with 
notice of the division of 
responsibilities between VA and the 
veteran under the VCAA, with respect to 
the information and evidence necessary to 
substantiate his claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

3.  After undertaking any development 
deemed necessary to comply with the VCAA 
in addition to that specified above, the 
RO should review the expanded record.  
Thereafter, the RO should readjudicate 
the claims on the merits.  To the extent 
that the benefits sought are not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is for due process and 
readjudication of the claims on the merits.   The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




